Citation Nr: 1723483	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1995, with subsequent service in the Army National Guard (August 1995 to August 2001) and Army Reserve (August 2001 to June 2007), including periods of active duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a left elbow disability and denied the Veteran's request to reopen the previously denied claim for hypertension.

The Veteran testified before the undersigned in a hearing at the RO in October 2013; a transcript is of record.  

The Board previously considered the issues on appeal in January 2015, when it remanded for additional evidentiary development.

The issues of service connection for a left elbow disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2007 rating decision denied service connection for hypertension; the Veteran did not appeal this denial, and VA did not receive any additional evidence relating to this issue within one year of this decision.

2.  Since the last final denial in November 2007, new and material evidence related to the issue of a back disability has been received.


CONCLUSIONS OF LAW

1.  The November 2007 denial of service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 3.104 (2016).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for high blood pressure in an April 2001 rating decision, based on a finding that the evidence showed normal blood pressure readings.  In August 2007, the Veteran requested to reopen the previously denied claim of service connection for hypertension.  The RO confirmed and continued its prior denial in a November 2007 rating decision.  While recurring high blood pressure was shown in a 2004 treatment note, the RO found that there was no evidence that the claimed hypertension was incurred in, or aggravated by, service.  The Veteran did not appeal this denial, and VA did not receive any additional evidence relating to this issue within one year of this decision.  Accordingly, the November 2007 rating decision became final.

Since the last final denial, in November 2007, VA has received new and material evidence.  In particular, VA obtained VA treatment records that show a diagnosis of hypertension in December 2003.  See VA treatment records received December 3, 2008, at 5; see also VA treatment records received April 8, 2011 (showing a diagnosis of hypertension).  In addition, the Veteran submitted copies of military personnel records showing that he was called to active duty in August 2004.  See military personnel records received February 18, 2015.  These include an amended May 2004 report of medical history, showing a history of high blood pressure, diagnosed as pre-hypertension.  Id., compare with original version of form, in service treatment records, received February 18, 2015, at 3-4.  There is no indication that the RO previously considered this additional period of service.  The Veteran also provided oral testimony regarding a history of elevated blood pressure and episodes of dizziness during his first and main period of service.  See October 2013 Board hearing transcript; see also November 2012 substantive appeal.  

This new evidence relates to an unestablished element of the previously denied claim, namely, the nexus between current disability and in-service symptoms.  As such, it raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  



ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for hypertension is granted.



REMAND

Service Connection for a Left Elbow Disability

The Veteran seeks service connection for a left elbow disability.  He contends that his current disability is related to a diagnosis of left elbow bursitis in service.  Service personnel records submitted by the Veteran (received July 11, 2012, filed as received February 18, 2015) show that he was called to active duty in August 2004 for a period of 545 days, for mobilization for Operation Iraqi Freedom.  Treatment records from the Irwin Army Community Hospital (received August 3, 2006) show treatment for left elbow bursitis in October 2004.  The Veteran has stated that he was on active duty status and awaiting deployment to Iraq at the time, adding that he has had left elbow pain ever since.  See November 2012 statement; see also June 2012 VA note, in CAPRI records, received September 20, 2012 (in Virtual VA) (the Veteran stated that he has not been able to fully extend his left arm since the October 2004 episode of bursitis).   The Veteran has stated that he was unable to deploy due to injury.  See report of general information from June 22, 2012.  

In the alternative, the Veteran contends that his left elbow disability is due to overuse of his lower arm during his service as a mechanic.  See October 2013 Board hearing transcript.  The Veteran's military occupational specialty was quartermaster and chemical equipment repairer.

Pursuant to the January 2015 Board remand, VA obtained a new VA opinion as to the nature and etiology of the Veteran's left elbow disability.  Consequently, in a March 2015 VA opinion, a VA examiner diagnosed seronegative polyarthralgia/arthritis of unknown etiology, which affects the left elbow as well as other joints.  The examiner opined that this disability is not due to an event in service.  The examiner's main rationale was that there was no evidence of an in-service injury or event that could account for the Veteran's current left elbow disability.  With regard to a January 1990 event involving slight swelling and possible infection after receiving IV treatment in his arm, the examiner stated that this did not cause the elbow polyarthralgia.  

The March 2015 VA opinion did not consider the Veteran's contention that his left elbow disability could be related to overuse of his lower arm during his service as a mechanic.  Therefore, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  He contends that his hypertension was incurred in service.  In this regard, he has asserted a history of elevated blood pressure and episodes of dizziness in service.  See November 2012 statement; October 2013 Board hearing transcript.

As stated in the introduction, the Veteran served on active duty from August 1987 to August 1995, with subsequent service in the Army National Guard (August 1995 to August 2001) and Army Reserve (August 2001 to June 2007), including periods of active duty training.  Service personnel records submitted by the Veteran (received July 11, 2012, filed as received February 18, 2015) show that he was called to active duty in August 2004 for a period of 545 days, for mobilization for Operation Iraqi Freedom.  The Veteran has stated that he was ultimately unable to deploy due to an injury.  See report of general information from June 22, 2012.

VA treatment records (received December 3, 2008) show a diagnosis of hypertension in December 2003.  In addition, an amended version of a May 2004 report of medical history (submitted by the Veteran) reflects a history of high blood pressure and a diagnosis of pre-hypertension.  See military personnel records received February 18, 2015, compare with original version of same report, in service treatment records received February 18, 2015, at 3.  Shortly thereafter, in August 2004, the Veteran was called to active duty.  See service personnel records submitted by the Veteran (received July 11, 2012, filed as received February 18, 2015).  Treatment records dated in October 2004 from the Irwin Army Community Hospital (received August 3, 2006) list essential hypertension as an active diagnosis.  The aforementioned evidence raises the question of whether the Veteran's hypertension preexisted the 2004 period of active duty service, and, if so, whether it was aggravated by his active duty service.  To properly adjudicate this question, VA must verify the Veteran's service status during the relevant period.

The January 2015 Board remand instructed the RO to obtain verification of the Veteran's service status in October/November 2004.  A review of records uploaded to VBMS show that two sets of military personnel records were received in February 18, 2015.  Nevertheless, inspection of these sets of records reveals that they were actually received in March 2010 and July 2012.  The July 2012 records indicate that they were submitted by the Veteran.  The March 2010 records indicate that they came from the Defense Personnel Records Image Retrieval System (DPRIS) and that only annual statements showing dates of training were printed.  In view of the above, the Board finds that efforts to verify the Veteran's service status were insufficient.  As already stated, the evidence shows that the Veteran was ordered to report to active duty in August 2004 for deployment to Iraq.  See also October 2013 Board hearing transcript (the Veteran stated that he was activated to go to Iraq).  In addition, the Veteran has suggested that he was ultimately not deployed to Iraq.  See report of general information from June 22, 2012.  Nonetheless, the particulars of that 2004 service period remain unclear.  On remand, the AOJ should obtain any outstanding personnel and medical records related to the Veteran's service in the Army Reserve (August 2001 to June 2007) and verify the Veteran service status beginning in August 2004 and up to November 2004.

The Veteran underwent a VA examination for his hypertension in January 2001, in the context of his initial claim.  The January 2001 VA examination report reflects that the examiner did not have access to the Veteran's service treatment records.  In view of this, the Board finds that a new VA examination is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources to obtain any outstanding personnel and medical records related to Veteran's service in the Army Reserve.  In addition, verify the Veteran's service status between August 2004 and November 2004.  Please note that there is evidence that the Veteran was called to active duty in August 2004.  

2.  Subsequently, Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

(a)  Was the Veteran's hypertension at least as likely as not (probability of 50 percent or more) incurred in, or caused by an event, disease, or injury in, service (i.e., his main period of service from August 1987 to August 1995)?  Please consider service treatment records showing that the Veteran was screened for elevated blood pressure in service, as well as his reports of dizziness in service.  

(b)  Subsequent to his main period of active duty service, the Veteran appears to have had a period of active duty service beginning in August 2004, as evidenced by service personnel records.  In view of this, the examiner should respond to the following:

(1)  Did the Veteran's hypertension clearly and unmistakably preexist his August 2004 order to report to active duty?  If so, is it also clear and unmistakable that such preexisting disability was NOT aggravated in service beyond its natural progression?  Please note that VA treatment records (received December 3, 2008) show a diagnosis of hypertension in December 2003, and that treatment records dated October 2004 from the Irwin Army Community Hospital (received August 3, 2006) list essential hypertension as an active diagnosis.

(2)  If either or both of the above questions are answered in the negative, is it at least as likely as not that the Veteran's hypertension was incurred in, or related to, the 2004 period of active duty service?

A complete rationale must be provided for any opinion offered. All lay and medical evidence should be considered. If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  In addition, forward the claims file, including a copy of this remand, to the individual who authored the March 2015 VA opinion, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

Is the Veteran's current left elbow disability at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and discuss the Veteran's contention that his left elbow disability is related to overuse of his lower arm during his service as a mechanic.  Please also be aware that, subsequent to his main period of active duty service, the Veteran appears to have had a period of active duty service beginning in August 2004, during which he was treated for left elbow bursitis.  Assume that this injury occurred while the Veteran was on active service status.  Please also consider the Veteran's statement that he has had pain and limited range of motion in his left elbow ever since the episode of left elbow bursitis.

A complete rationale must be provided for any opinion offered. All lay and medical evidence should be considered. If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


